 B 2100A (Form 2100A) (12/15)



                          UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF WASHINGTON


 In re        SO YONG SOUNG                                        ,                                Case No.            19-11339




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.


                                                                          SYNCHRONY BANK C/O PRA RECEIVABLES MANAGEMENT,
      PYOD LLC                                                            LLC
          Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                               Court Claim # (if known):            8
should be sent:                                                            Amount of Claim:                    $1,462.55
          PYOD LLC
                                                                           Date Claim Filed:                    07/05/2019
          c/o Resurgent Capital Services
          PO Box 19008
          Greenville, SC 29602
Phone: (877) 264-5884                                                      Phone:
Last Four Digits of Acct #:             8610                               Last Four Digits of Acct. #:            6780



Name and Address where transferee payments
should be sent (if different from above):




Phone:
Last Four Digits of Acct #:


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:      /s/ Susan Gaines                                                  Date:        8/28/2019
          Transferee/Transferee’s Agent




 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

   Case 19-11339-CMA                      Doc 17         Filed 08/29/19              Ent. 08/29/19 07:11:06                   Pg. 1 of 1
